DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 03/28/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 22-28, 30-35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Morholz et al. (US 2010/0201799; already of record) in view of Hauger et al. (US 2014/0362343; already of record).
Regarding claims 16 and 27, Morholz discloses, a slit lamp (Paragraph 0012 and see Figs. 3-4) for examining an eye (“A”) comprising an image recording unit (4A-D) with at least one first sensor (4A) in a first beam path (note; the Examiner interprets that this is the path light travels from the eye “A”, is transmitted thru objective 2, is reflected from mirror 3A and is incident on sensor 4A) and a second sensor (4B) in a second beam path (note; the Examiner interprets that this is the path light travels from the eye “A”, is transmitted thru objective 2, is transmitted thru mirror 3A, is reflected from mirror 3B and is incident on sensor 4B), wherein it also comprises in the first beam path a first objective (see 2, 5 associated with 4A), preceding the first sensor (see Figs. 3-4) directly between the eye and the sensor, with a first optical axis, which has a fixed magnification (note; the Examiner interprets that because the objective does not have any traces or wires connected to it that the magnification of the objective is fixed/passive) and is arranged as fixed (note; the Examiner interprets that because the objective is mounted in an aperture in the camera 1 that the objective is in a fixed position) in the first beam path (see 2, 5 associated with 4A and associated text).
Morholz does not explicitly disclose the at least one first sensor in a first beam path and the second sensor in a second beam path not overlapping with the first beam path.
	Hauger teaches, from the same field of endeavor that in a slit lamp for examining an eye (Fig. 1) that it would have been desirable to make the at least one first sensor (40a) in a first beam path (“Bb”) and the second sensor (40b) in a second beam path (“Ba”) not overlapping with the first beam path (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the at least one first sensor in a first beam path and the second sensor in a second beam path not overlapping with the first beam path as taught by the method and slit lamp for examining an eye of Hauger in the method and device for examining an eye of Morholz since Hauger teaches it is known to include these features in a method and device for examining an eye for the purpose of providing an effective and efficient method and device for examining an eye.
Regarding claim 17, Morholz in view of Hauger discloses and teaches as set forth above, and Morholz further discloses, the first objective comprises the first sensor (4A) and the device also comprises a second objective (see 2, 5 associated with 4B) with a second optical axis, the second objective comprising the second sensor (4B).
Regarding claims 18, 20 and 30, Morholz in view of Hauger discloses and teaches as set forth above, and Morholz further discloses, the first sensor (4A) and the second sensor (4B) differ in a recording spectrum (see Figs. 3-4) and at least one third sensor (4C) in a third beam path.
Regarding claims 19, 34-35 and 37, Morholz in view of Hauger discloses and teaches as set forth above, and Hauger further teaches, from the same field of endeavor that in a method and device for examining an eye (Fig. 1) that it would have been desirable to make the first sensor (44a, b) is formed as a color sensor and the second sensor (40a, b) is formed as a black-and-white sensor or as an IR sensor, the second sensor (44a, b) being formed as a color sensor, the third sensor (40a, b) being formed as an IR sensor, and the image of the object is recorded by the first sensor (40a) and the second sensor (44b) from different perspectives.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first sensor is formed as a color sensor and the second sensor is formed as a black-and-white sensor or as an IR sensor, the second sensor being formed as a color sensor, the third sensor being formed as an IR sensor, and the image of the object is recorded by the first sensor and the second sensor from different perspectives as taught by the method and device for examining an eye of Hauger in the method and slit lamp for examining an eye of Morholz since Hauger teaches it is known to include these features in a method and slit lamp for examining an eye for the purpose of providing an effective and efficient method and device for examining an eye.
Regarding claims 22-24, Morholz in view of Hauger discloses and teaches as set forth above, and Morholz further discloses, an image recording region in a focal plane of the first beam path overlaps at least partially with an image recording region in a focal plane of the second beam path (see Figs. 3-4), the image recording region in the focal plane of the second beam path lies within the image recording region in the focal plane of the first beam path (see Figs. 4A-B), and an angle between the first optical axis and the second optical axis can be set (see Figs. 4A-B).
Regarding claims 25-26, Morholz in view of Hauger discloses and teaches as set forth above, and Morholz further discloses, the first optical axis and the second optical axis are adjustable so that they are parallel (see Figs. 4A-B), and a diaphragm and/or an optical filter are arranged in the first optical axis and in the second optical axis (3A-C).
Regarding claims 28 and 31, Morholz in view of Hauger discloses and teaches as set forth above, and Morholz further discloses, the image data of the object are recorded by the first sensor (4A) and the second sensor (4B) at the same time (Paragraphs 0047-0048), the second objective having a fixed magnification and being arranged as fixed in the second beam path (see 2, 5 associated with 4B).
	Regarding claims 32-33, Morholz in view of Hauger discloses and teaches as set forth above, and Morholz further discloses, the third sensor (4C) in the third beam path is comprised by the third objective (see 2, 5 associated with 4C), and the third objective having a fixed magnification (see 2, 5 associated with 4C).
	Regarding claims 38-39, Morholz in view of Hauger discloses and teaches as set forth above, and Morholz further discloses, the image data of the first sensor (4A) and the second sensor (4B) are processed to form a single image and/or a sequence of images or respectively to form a single image segment and/or a sequence of image segments (Paragraphs 0047-0048), and the second sensor (4B) having a resolution that is in lower than the resolution of the first sensor (4A).
Regarding claim 40, Morholz in view of Hauger discloses and teaches as set forth above, and Morholz further discloses, the recording conditions of the first sensor (4A) and the second sensor (4B) differ in one of the following features: a. exposure time; b. diaphragm setting; c. filter setting; d. recording spectrum (Paragraphs 0047-0048).

Claims 21 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Morholz et al. (US 2010/0201799; already of record) in view of Hauger et al. (US 2014/0362343; already of record) as applied to claims 16 and 27 above, and further in view of Javier (ES 2,396,388; already of record).
Morholz in view of Hauger remains as applied to claims 16 and 27 above.
Morholz in view of Hauger does not disclose a first magnification factor of the first objective is less than a second magnification factor of the second objective, and the diaphragm and/or the optical filter are actuatable in a motorized manner.
Javier teaches, from the same field of endeavor that in a method and device for examining an eye that it would have been desirable to make a first magnification factor of the first objective is less than a second magnification factor of the second objective (Paragraph 0029), and the diaphragm and/or the optical filter are actuatable in a motorized manner (Paragraph 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a first magnification factor of the first objective is less than a second magnification factor of the second objective, and the diaphragm and/or the optical filter are actuatable in a motorized manner as taught by the method and device for examining an eye of Javier in the combination of Morholz in view of Hauger since Javier teaches it is known to include these features in a method and device for examining an eye for the purpose of providing an accurate and low cost method and device for examining an eye with improved image quality.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Morholz et al. (US 2010/0201799; already of record) in view of Hauger et al. (US 2014/0362343; already of record) as applied to claim 16 above, and further in view of Hauger et al. (US 2013/0307953).
Morholz in view of Hauger remains as applied to claim 16 above.
Morholz in view of Hauger does not disclose the image data of a first sensor, formed as a black-and-white sensor with a first resolution, are computationally combined with image data of a second sensor, formed as a color sensor, to form a single colored image and/or to form a sequence of colored images.
Hauger teaches, from the same field of endeavor that in a device for examining an eye (Fig. 1) that it would have been desirable to make the image data of a first sensor, formed as a black-and-white sensor (198) with a first resolution, are computationally combined with image data of a second sensor, formed as a color sensor (196), to form a single colored image and/or to form a sequence of colored images (Paragraphs 0015 and 0072).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the image data of a first sensor, formed as a black-and-white sensor with a first resolution, are computationally combined with image data of a second sensor, formed as a color sensor, to form a single colored image and/or to form a sequence of colored images as taught by the device for examining an eye of Hauger in the combination of Morholz in view of Hauger since Hauger teaches it is known to include these features in a device for examining an eye for the purpose of providing an accurate and reliable device for examining an eye.
Response to Arguments
Applicant’s arguments with respect to claims 16-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        05/20/2022